Citation Nr: 1512705	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  07-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left shoulder pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to April 2002 and from January 2003 to October 2003.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran testified during a Board hearing in Montgomery, Alabama, before the undersigned Veterans Law Judge.  A transcript is included in the Veteran's claims file.

In April 2012, the Board remanded the Veteran's appeal to the RO with instruction to obtain all outstanding VA medical records, schedule the Veteran for a VA examination of her left shoulder, and conduct any further necessary development.  The RO complied with these instructions, and a VA examination was conducted in June 2012.

Two other issues, entitlement to service connection for residuals of a broken left big toe and entitlement to service connection for uterine fibroids, were also remanded.  Service connection for both was granted by the VA Appeals Management Center in rating decisions dated November 2012 and March 2013, and these issues are therefore no longer before the Board.

The Board finds that the June 2012 VA examination was adequate to evaluate the Veteran's left shoulder condition, and the Board is therefore satisfied that the instructions in its remand of December 2011 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A condition of the left shoulder was neither incurred in nor related to service.


CONCLUSION OF LAW

The criteria for service connection for left shoulder pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated December 2004 and April 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of her left shoulder in June 2012, with a nexus opinion from a separate examiner dated March 2013.  The Board finds that taken together this examination, its associated report, and nexus opinion were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks service connection for a condition of the left shoulder.  Specifically, in a January 2009 statement the Veteran stated that her left shoulder condition is the result of her carrying her equipment while on active duty.  In a September 2008 statement, a friend stated that during service the Veteran told him how the equipment caused pain in her shoulders.  Similarly, in a February 2012 statement, a captain who served with her stated that he observed her having problems carrying her equipment and taking over the counter medication for her shoulder pain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not indicate any symptoms or treatment related to the Veteran's left shoulder.  No shoulder abnormalities were noted in a May 2003 physical, and in the accompanying medical history report she explicitly denied having ever experienced a painful shoulder.  In a September 2003 medical assessment, the Veteran stated that her overall health was unchanged since her May 2003 physical, and her left shoulder was not otherwise mentioned.

The Veteran filed her claim for service connection for her left shoulder in November 2004.  VA treatment records show that the Veteran sought treatment for her left shoulder in January 2006.  She reported that she had been suffering left shoulder pain for about a month, but also characterized it as chronic.  She denied any fall or injury.  Her treating physician noted decreased range of motion.  X-rays were normal, noting no significant osseous, articular, or soft tissue abnormality.  At a follow-up appointment later in the month, she reported that her shoulder was better.

An April 2006 VA orthopedic consult note reflects that the Veteran reported that her shoulder pain started in 2001.  No shoulder deformity was found, and the Veteran was referred for electromyography (EMG) to rule out nerve entrapment.  EMG testing was conducted in July 2006, which indicated carpal tunnel syndrome (CTS), in the left more than the right with no evidence of radiculopathy.  She was referred for an outside MRI in July 2006, which found a partial thickness tear of the supraspinatus tendon (rotator cuff tear) and subacromial narrowing due to downward sloping of the acromion with some osteophyte formations.  The Veteran began physical therapy in February 2007.  According to a December 2009 VA treatment record, a June 2009 MRI diagnosed a full thickness tear of the supraspinatus tendon.  In June 2010, the Veteran underwent rotator cuff repair surgery.

The Veteran underwent a VA examination in June 2012.  The Veteran reported that she first sought treatment for her left shoulder pain in 2004, and had arthroscopy performed in 2006.  Her shoulder is aggravated by certain movements or working overhead, and she receives injections every three months with good results.  The examination report included a February 2011 radiology report noting a symmetrical appearance, mild degenerative changes of the acromioclavicular joint with small inferior spurs, and a minimally degenerative glenohumeral joint with a small osteophyte in the inferior aspect of the glenoid labrum.  The examiner diagnosed a left shoulder strain.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner based this opinion on the rationale that the Veteran did not seek care until several years after service, and that there was no documentation to support onset of the chronic condition during active duty.

In a March 2013 nexus opinion, another VA examiner opined that it is less likely than not that the Veteran's left shoulder condition was incurred in or otherwise related to her military service.  The examiner based this opinion on the rationale that there was no medical evidence of a diagnosis, treatment, or injury during service, and because the Veteran's x-rays are symmetrical.  Because the Veteran experiences more pain in her left shoulder than her right despite symmetrical x-rays, the examiner concluded that the Veteran's disorder was of a muscular nature, and therefore due to the natural aging process.

The Board finds the March 2013 VA nexus opinion highly probative.  The examiner supported her opinion with a rationale that makes sense in the context of the record.  The Board finds this opinion more probative than the Veteran's statements, which have been inconsistent.  The Veteran has stated that her shoulder pain began in 2001, around the time her active duty began, but in May 2003 she explicitly denied ever having experienced shoulder pain.  Furthermore, the statements from the Veteran's friend and captain are both contain vague descriptions of shoulder pain, though both focus more on the Veteran's other service-connected disabilities.  The Board therefore finds that the evidence weighs against a finding that the Veteran's left shoulder pain was incurred in or related to service, and service connection must therefore be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for left shoulder pain is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


